Citation Nr: 1641855	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-02 690	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for keloids.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955 and from December 1990 to May 1991, with interim service in the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2009 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Veteran timely appealed.

In October 2013, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2013, the Board inter alia remanded these matters for development, and they have been returned to the Board for further appellate action.  They are the only matters ripe for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

As will be discussed below, the Veteran's petition to reopen his claim for service connection for keloids is being denied herein; the issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed March 1965 decision, the Board denied the Veteran's claim of entitlement to service connection for keloids.

2.  Additional evidence received since the March 1965 Board decision is cumulative and redundant as to the issue of entitlement to service connection for keloids.



CONCLUSIONS OF LAW

1.  The March 1965 Board decision, which denied service connection for keloids, is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The Veteran has not submitted new and material evidence to reopen a claim of service connection for keloids.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the Board's December 2013 remand, the AOJ sent the Veteran a letter in February 2014 advising the Veteran of the foregoing elements of the notice requirements with respect to reopening his claim.  That notice letter details the type of evidence necessary to both reopen and substantiate a reopened claim for service connection.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished and the AOJ complied with the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  The Board notes that the Veteran, through his representative, requested a remand in the July 2016 informal hearing presentation because May 2016 VA examination reports were not associated with the record.  However, subsequently, those reports were associated with the record and pertain to issues not currently on appeal.

The duty to provide an examination is a "conditional or provisional duty." Woehlaert v. Nicholson, 21 Vet. App. 456, 463   (2007); see also 38 C.F.R. § 3.159 (c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished.  Woehlaert, 21 Vet. App. at 463.  In this case, it is determined that new and material evidence has not been received, thus, the issue of providing a new examination is moot.   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening a claim if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  Id. at 120.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id. at 122-23.

The Veteran's claim for service connection for keloids was last previously denied in a March 1965 Board decision, as the evidence failed to show aggravation of his pre-existing keloid condition.  The evidence considered at that time included: service treatment records, a September 1964 private medical opinion concluding that any irritation, including from dog-tags, could initiate or aggravate the Veteran's keloid problem and that his condition was thought to be a developmental defect.  The evidence included an October 1964 lay statement from a former servicemen indicating that he was aware of the Veteran's skin condition prior to service, as well as hearing testimony from the Veteran, reflecting his contentions that his pre-existing keloids on his chest were aggravated by his service, specifically due to wearing his dog-tag chain.  During his hearing, he also indicated despite not wearing his dog-chains anymore, he continued to experience aggravation of his keloids. 

In May 2009, the Veteran filed his informal petition to reopen his claim for service connection for keloids.

June 1997 private treatment records noted keloids on the Veteran's chest, back, and upper arm regions.  May 2011 to June 2015 private treatment record noted a history of unchanged keloids on the chest dating back to 1953 and in improved condition. 

Updated VA treatment records reflect that the Veteran's keloids noted a history of diffused head to toe keloids, which are stable and occasionally itch, but nothing serious.  They were considered healed in May 2007 and in July 2009, the Veteran reported burning pains from his keloids on his back.  

The Board finds that the newly received evidence is cumulative of previously considered evidence.  The record reflects the presence of keloids, but this fact was established during the previous Board decision.  The Veteran claims that his keloids have been aggravated during service and that it continues to worsen.  Shade, 24 Vet. App. at 117.  The Board addressed this contention and the diagnosis of keloids during service in its previous March 1965 denial.  Consequently, it is not new and material evidence.  38 C.F.R. § 3.156.  The petition to reopen a previously denied claim for keloids must be denied.  Id.; 38 U.S.C.A. § 5107 (b).


ORDER

The petition to reopen the previously denied service connection claim for keloids is denied.


REMAND

Additional development is necessary in regards to the Veteran's claim for service connection for hypertension.

The Board's December 2013 remand directed the examiner to address whether the Veteran's hypertension was aggravated by service.  The Board noted that the Veteran had a continuing diagnosis of hypertension in 1984 and 1988 and service treatment records documented that the Veteran had hypertension in April 1991 and May 1991.  However, the June 2014 VA examiner provides a conclusory opinion that the Veteran's hypertension was less likely as not aggravated beyond its natural course during military service from December 1990 to May 1991, without any further rationale.  Thus, the opinion is inadequate and a remand is necessary to obtain an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
Additionally, any ongoing medical records should also be obtained on remand.  38 U.S.C.A. § 5103A(c); see Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013). Expedited handling is requested.)

1.  Obtain any outstanding updated VA treatment records.

2.  After completing the development requested above, and any additional development deemed necessary, return the claims file, including a copy of this remand, to the June 2014 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veterans hypertension was aggravated by service (permanent increase in severity beyond its natural progress).  In doing so, the examiner should specifically address the continuing diagnosis of hypertension as noted in 1984 and 1988 medical records, and as reflected in April 1991 and May 1991 service treatment records, to include the multiple blood pressure readings throughout the records.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


